DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on 5/9/2022. This Action is made FINAL.
Claims 1-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see page 7-10, filed “Applicant respectfully submits that amended claim 1 and its dependent claims are distinguishable over Dang”, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. & 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DIX (US20200296878A1) and Tomita (US20190146513A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang (US20170144702A1) in view of DIX (US20200296878A1) and Tomita (US20190146513A1).

	Regarding claim 1, Dang teaches a method of path planning for an autonomous vehicle, the method comprising: 
	receiving a request for a turn of a vehicle from a current swath to a next swath in a work area, the vehicle having an implement attached thereto(Dang: Para 26 “The vehicle operator may manually initiate K-turn 130, or guidance system 114 may automatically initiate K-turn 130, when vehicle 112 reaches border 104. For example, vehicle 112 may be traveling at 2 meters/second and guidance system 114 may include a timer set at 50 seconds. If not fully automated, guidance system 114 may display an option to the vehicle operator to enable the automatic K-turn 130 when vehicle 112 comes within 100 meters of headland 106”)…
	in response to receiving the request, receiving information of the current swath, information of the next swath, and information of the guidance line (Dang: Fig. 1 & 2;  Para 50 “In operation 200B, the guidance system starts generating the next K-turn values for turning around the vehicle and continuing on a next adjacent AB line. In another example, guidance system 114 may pre-calculate the K-turns based on terrain information, map AB line directions, and headland dimensions identified in the electronic map shown in FIGS. 1 and 2”); 
	determining a trajectory of the turn based on the information of the current swath, the information of the next swath, and the information of the guidance line (Dang: Fig. 1 & 2; Para 50 “In operation 200B, the guidance system starts generating the next K-turn values for turning around the vehicle and continuing on a next adjacent AB line. In another example, guidance system 114 may pre-calculate the K-turns based on terrain information, map AB line directions, and headland dimensions identified in the electronic map shown in FIGS. 1 and 2”; Para 56 “In operation 200D, the guidance system calculates the departure and destination postures of the vehicle. For example, the guidance system determines the position and heading of the vehicle at the end of the current AB line (departure posture) and desired position and heading of the vehicle at the beginning of the next AB line (destination posture)”), the trajectory including one or more segments(Dang: Fig. 2 Element 132A-C), at least a portion of a first segment of the one or more segments following the guidance line in the headland (Dang: Fig. 2 Element 132B; Para 22 “Guidance system 114 then changes vehicle 112 into a reverse gear and moves vehicle 112 in a reverse direction along a second straight (in this example) K-turn segment 132B. Guidance system 114 stops vehicle 112 after reaching a second position 134B”; Para 60 “for a long skipping distance between departure and destination swaths when turning to the right hand side direction, the guidance system may generate a curve-straight-curve K-turn combination with left turns for the first and third segments. An initial curve segment to the right, a second straight reverse segment, and a third curve segment to the right are shown in FIG. 2); and 
outputting the trajectory to a control system of the vehicle for executing the turn (Dang: Fig. 6; Para 11 “FIG. 6 shows an example process for executing a K-turn with a vehicle”; Para 71 “In operation 210C the guidance system sends the first K-turn segment to a vehicle steering controller. The vehicle controller may be any type of electro-mechanical system that steers the vehicle along the first K-turn segment. In one example, the guidance system may send a series of turn and speed commands that the vehicle steering controller uses to steer the vehicle along the first K-turn segment in operation 210D”).
Yet Dang do not teach the work area defined by a geofence and having a headland at a periphery thereof, the headland having a width extending between the geofence and an inner boundary of the headland, the width of the headland being approximately an integer multiple of a width of the implement, the headland characterized by a guidance line therethrough, the guidance line offset from the inner boundary of the headland by approximately one half the width of the implement.
However, in the same field of endeavor, DIX teaches the headland characterized by a guidance line therethrough, the guidance line offset from the inner boundary of the headland by approximately one half the width of the implement (DIX: Fig. 4 Element 118 & 120; Para 27 “the first turn starting point 108 is disposed between a center 118 of a first headland swath 120 and the end point 104 of the first main swath 100 of the main region 96”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of path planning for an autonomous vehicle of Dang with the feature of the headland characterized by a guidance line therethrough, the guidance line offset from the inner boundary of the headland by approximately one half the width of the implement disclosed by DIX. One would be motivated to do so for the benefit of “the efficiency of the agricultural operation may be increased” (DIX: Para 15).
Yet the combination of Dang and DIX do not teach the work area defined by a geofence and having a headland at a periphery thereof, the headland having a width extending between the geofence and an inner boundary of the headland, the width of the headland being approximately an integer multiple of a width of the implement.
However, in the same field of endeavor, Tomita teaches the work area defined by a geofence and having a headland at a periphery thereof, the headland having a width extending between the geofence and an inner boundary of the headland, the width of the headland being approximately an integer multiple of a width of the implement (Tomita: Fig. 3-4, 7-12; Para 104 “FIG. 7 schematically illustrates the mapping of the mesh line set, which is an example of the travel route element set, onto the area CA to be worked. Using the work width of the harvester 1 as a mesh interval, the mesh route element calculating unit 601 calculates a travel route element set so as to completely cover the area CA to be worked with mesh lines. As described above, the area CA to be worked as an area on the inner side of the outer peripheral area SA, which is formed by making three to four circular passes, at the work width, from the border of the field toward the inside of the fiel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of path planning for an autonomous vehicle of the combination of Dang and DIX with the feature of the work area defined by a geofence and having a headland at a periphery thereof, the headland having a width extending between the geofence and an inner boundary of the headland, the width of the headland being approximately an integer multiple of a width of the implement disclosed by Tomita. One would be motivated to do so for the benefit of “makes it possible to easily change the route to be traveled midway through the work, which achieves highly-flexible travel” (Tomita: Para 16).

	Regarding claim 2, the combination of Dang, DIX, and Tomita teach the method of claim 1, Dang further teaches receiving a current position of the vehicle (Dang: Para 15 “guidance system 114 may include a global navigation satellite system (GNSS) and/or an inertial navigation system (INS) for detecting a position of vehicle 112 on field 110”); 
wherein determining the trajectory of the turn is performed further based on the current position of the vehicle (Dang: Para 56 “In operation 200D, the guidance system calculates the departure and destination postures of the vehicle. For example, the guidance system determines the position and heading of the vehicle at the end of the current AB line (departure posture) and desired position and heading of the vehicle at the beginning of the next AB line (destination posture). The guidance system may determine the departure posture from the GNSS and/or inertial navigation system (INS) data”), and wherein the one or more segments of the trajectory include a second segment that starts from the current position of the vehicle and ends at a beginning position of the turn (Dang: Fig. 1 Elements 108A & 108C; Para 17 “guidance system 114 may automatically steer vehicle 112 along AB line 108C. Guidance system 114 may detect vehicle 112 reaching the end of AB line 108C near border 104. Guidance system 112 then may steer vehicle 112 through a series of turns referred to as K-turn 130”).

	In regards to claim 3, the combination of Dang, DIX, and Tomita teach the method of claim 1, Dang further teaches the request specifies moving to an end position of the current swath before the turn (Dang: Fig. 1 Elements 108A & 108C; Para 17 “guidance system 114 may automatically steer vehicle 112 along AB line 108C. Guidance system 114 may detect vehicle 112 reaching the end of AB line 108C near border 104. Guidance system 112 then may steer vehicle 112 through a series of turns referred to as K-turn 130”), the method further comprising: 
	receiving a current position of the vehicle (Dang: Para 15 “guidance system 114 may include a global navigation satellite system (GNSS) and/or an inertial navigation system (INS) for detecting a position of vehicle 112 on field 110”); 
wherein determining the trajectory of the turn is performed further based on the current position of the vehicle and the end position of the current swath (Dang: Para 56 “In operation 200D, the guidance system calculates the departure and destination postures of the vehicle. For example, the guidance system determines the position and heading of the vehicle at the end of the current AB line (departure posture) and desired position and heading of the vehicle at the beginning of the next AB line (destination posture). The guidance system may determine the departure posture from the GNSS and/or inertial navigation system (INS) data”; Para 37 “Guidance system 114 may automatically select different K-turns 130A-130E based on different environmental conditions including the orientation of vehicle 112 and the contour of field 110, number of skipped rows/way-lines 108, limits on the size of headland area 106, and other conditions specific to field applications”), while DIX further teaches wherein the one or more segments of the trajectory include:
	a second segment that starts from the current position of the vehicle and ends at the end position of the current swath (DIX: Fig. 4 Element 26 to 104; Para 27 “FIG. 4 is a schematic view of embodiments of end-of-row turn paths for the work vehicle 12. The work vehicle 12 may be automatically, semi-automatically, or manually controlled by the operator to follow the path 26 along the first main swath 100 and the second main swath 102 of the main region 96. Upon reaching an end point 104 of the first main swath, the work vehicle may execute an end-of-row turn 110 (e.g., follow an end-of-row turn path 112) from the end point 104 of the first main swath 100 to a starting point 106 of the second main swath 102 of the main region 96”; the vehicle travels from the current position to the end point 104 encompasses a second segment); and 
a third segment that starts from the end position of the current swath and ends at a beginning position of the turn (DIX: Fig. 4 Element 104 to 108; Para 27 “the work vehicle 12 may be configured to execute the end-of-row turn 110 at a first turn starting point 108 disposed in the headland region 98. In some embodiments, the first turn starting point 108 is disposed between a center 118 of a first headland swath 120 and the end point 104 of the first main swath 100 of the main region 96”; i.e. the vehicle travels from the end point 104 to the turn starting point 108 encompasses a third segment).

In regards to claim 4, the combination of Dang, DIX, and Tomita teach the method of claim 1, and Dang further teaches the request specifies moving to a beginning position of the next swath after the turn, and wherein determining the trajectory of the turn is performed further based on the beginning position of the next swath (Dang: Para 57 “The guidance system may determine the destination posture based on the location and direction of the next target AB way-line. For example, the guidance system may calculate the destination posture at the starting point of the next AB way-line and the destination heading as 180 degrees from the current vehicle heading. This depends on the shape at each AB way-line of the field”; Para 58 “In operation 200E, the guidance system may generate the K-turn with a starting direction as a relative direction from the departure posture to the destination posture”; Para 37 “Guidance system 114 may automatically select different K-turns 130A-130E based on different environmental conditions including the orientation of vehicle 112 and the contour of field 110, number of skipped rows/way-lines 108, limits on the size of headland area 106, and other conditions specific to field applications”) while DIX further teaches the one or more segments of the trajectory include a second segment that starts from an ending position of the turn and ends at the beginning position of the next swath (DIX: Fig. 4 Element 150; Para 35 “the second turn segment 134 has a second turning portion 146, a second transition portion 148, and a second straightening portion 150…the second straightening portion 150 is configured to increase the radius of curvature of the second turn segment 134 until the end-of-row path 112 transitions from turning the work vehicle 12 to directing the work vehicle 12 in a substantially straight direction along the second main swath 102).

In regards to claim 5, the combination of Dang, DIX, and Tomita teach the method of claim 1, and DIX further teaches the guidance line is curved (DIX: Fig. 4 Element 130 & 134; Para 30 “The first turn segment 130 may have a turning portion 140, a transition portion 142, and a straightening portion 144. The turning portion 140 is configured to decrease a radius of curvature of the first turn segment 130, the transition portion 142 is configured to maintain a constant radius of curvature of the first turn segment 130, and the straightening portion 144 is configured to increase the radius of curvature of the first turn segment 130”; Para 35 “the second turn segment 134 has a second turning portion 146, a second transition portion 148, and a second straightening portion 150. The second turning portion 146 is configured to decrease a radius of curvature of the second turn segment 134, the second transition portion 148 is configured to maintain a constant radius of curvature of the second turn segment 134, and the second straightening portion 150 is configured to increase the radius of curvature of the second turn segment 134”).

In regards to claim 6, the combination of Dang, DIX, and Tomita teach the method of claim 1, and DIX further teaches at least one of the current swath and the next swath is curved (DIX: Para 26 “Though the swaths 84 depicted in FIG. 3 are straight, in some applications, the swaths 84 may be curved. In some embodiments, curved swaths 84 may be useful in work areas 22 having curved boundaries 82, curved geographical features, terraces, etc”).

In regards to claim 7, the combination of Dang, DIX, and Tomita teach the method of claim 1, and DIX further teaches the current swath and the next swath are parallel to each other, or not parallel to each other (DIX: Para 26 “though the swaths 84 shown in FIG. 3 are parallel to one another, the swaths 84 need not be parallel to one another to utilize the disclosed techniques”).

In regards to claim 8, the combination of Dang, DIX, and Tomita teaches the method of claim 1, and DIX further teaches the first segment of the trajectory starts from a beginning position of the turn and ends at an ending position of the turn, and has a U- shape or a bulb-shape (DIX: Fig. 4 Element 130, 132, 134; Para 29 “The end-of-row turn path 112 may include a first turn segment 130 configured to generally direct the work vehicle 12 to turn from the first main swath 100 of the main region 96 to a corresponding headland swath and a second turn segment 134 configured to direct the work vehicle 12 to turn from the corresponding headland swath to the second main swath 102 of the main region 96. In some embodiments, the end-of-row turn path 112 includes a traversing segment 132 executed by the work vehicle 12 after the first turn segment 130 and before the second turn segment 134. The traversing segment 132 is configured to direct the work vehicle 12 along the corresponding headland swath in a direction generally toward the second main swath 102.”).

Regarding claim 9, the combination of Dang, DIX, and Tomita teach the method of claim 1, while Tomita further teaches the one or more segments of the trajectory include a second segment, and wherein: 
the second segment starts from a beginning position of the turn at the current swath, and ends at an intermediate position at the guidance line (Tomita: Fig. 23 Solid line L04 to L08; Para 152 “a route that reverses along the current travel route element L04 that is now already traveled (indicated by a solid line in FIG. 23)”); and 
the first segment starts from the intermediate position, and ends at an ending position of the turn at the next swath, wherein the vehicle changes from a forward gear to a reverse gear, or vice versa, as the vehicle transitions from the second segment to the first segment (Tomita: Fig. 23 Solid line L04 to L08; Para 152 “a route that reverses along the current travel route element L04 that is now already traveled (indicated by a solid line in FIG. 23)”).

	Regarding claim 10, the combination of Dang, DIX, and Tomita teach the method of claim 1, and Dang further teaches wherein the one or more segments of the trajectory include a second segment and a third segment, and wherein: 
	the second segment starts from a beginning position of the turn at the current swath, and ends at a first intermediate position at the guidance line (Dang: Fig. 2 Element 132A; Para 20 “As vehicle 112 reaches the end of AB line 108A at border 104, guidance system 114 initiates a first K-turn segment 132A turning vehicle 112 to the right at a first steering curvature, steering curvature rate, speed, and distance to a first position 134A”); 
	the first segment starts from the first intermediate position, and ends at a second intermediate position at the guidance line, wherein the vehicle changes from a forward gear to a reverse gear, or vice versa, as the vehicle transitions from the first segment to the second segment (Dang: Fig. 2 Element 132B; Para 22 “Guidance system 114 then changes vehicle 112 into a reverse gear and moves vehicle 112 in a reverse direction along a second straight (in this example) K-turn segment 132B. Guidance system 114 stops vehicle 112 after reaching a second position 134B”); and 
the third segment starts from the second intermediate position, and ends at an ending position of the turn at the next swath, wherein the vehicle changes from the reverse gear to the forward gear, or vice versa, as the vehicle transitions from the second segment to the first segment (Dang: Fig. 2 Element 132c; Para 22 “Guidance system 114 then changes vehicle 112 back into a forward gear and maneuvers vehicle 112 in a forward right turn direction along a third K-turn segment 132C with a second curvature”).

	Regarding claim 11, Dang teaches A system for path planning for a vehicle having an implement attached thereto, the system comprising:
	a user interface (Dang: Fig. 8 Element 26; Para 82 “Guidance processor 6 includes a graphical user interface (GUI) 26, a microprocessor 24, and a media element 22, such as a memory storage drive”) configured to enable a user to initiate a request for a turn of the vehicle from a current swath to a next swath in a work area (Dang: Para 50 “the vehicle operator may initiate K-turn generation by selecting an icon on a guidance system display screen that directs the guidance system to calculate the next K-turn or series of K-turns”)…
	a memory (Dang: Fig. 8 Element 22; Para 82 “Guidance processor 6 includes a graphical user interface (GUI) 26, a microprocessor 24, and a media element 22, such as a memory storage drive”) storing information of a guidance line in the headland (Dang: Fig. 1 Element 107; Para 14 “FIG. 1 depicts an example diagram of an electronic map 100 of a field 110. Electronic map 100 may be stored in a guidance system 114 and displayed on a computer screen to a vehicle operator”)…
	a path planning module coupled to the memory and the user interface(Dang: Fig. 8 Element 22; Para 82 “Guidance processor 6 includes a graphical user interface (GUI) 26, a microprocessor 24, and a media element 22, such as a memory storage drive”), the path planning module configured to, in response to receiving the request for the turn: 
	receive information of the current swath, and information of the next swath (Dang: Fig. 1 & 2;  Para 50 “In operation 200B, the guidance system starts generating the next K-turn values for turning around the vehicle and continuing on a next adjacent AB line. In another example, guidance system 114 may pre-calculate the K-turns based on terrain information, map AB line directions, and headland dimensions identified in the electronic map shown in FIGS. 1 and 2”); and 
	determine a trajectory of the turn based on the information of the current swath, the information of the next swath, and the information of the guidance line (Dang: Fig. 1 & 2; Para 50 “In operation 200B, the guidance system starts generating the next K-turn values for turning around the vehicle and continuing on a next adjacent AB line. In another example, guidance system 114 may pre-calculate the K-turns based on terrain information, map AB line directions, and headland dimensions identified in the electronic map shown in FIGS. 1 and 2”; Para 56 “In operation 200D, the guidance system calculates the departure and destination postures of the vehicle. For example, the guidance system determines the position and heading of the vehicle at the end of the current AB line (departure posture) and desired position and heading of the vehicle at the beginning of the next AB line (destination posture)”), the trajectory including one or more segments (Dang: Fig. 2 Element 132A-C), at least a portion of a first segment of the one or more segments following the guidance line (Dang: Fig. 2 Element 132B; Para 22 “Guidance system 114 then changes vehicle 112 into a reverse gear and moves vehicle 112 in a reverse direction along a second straight (in this example) K-turn segment 132B. Guidance system 114 stops vehicle 112 after reaching a second position 134B”; Para 60 “for a long skipping distance between departure and destination swaths when turning to the right hand side direction, the guidance system may generate a curve-straight-curve K-turn combination with left turns for the first and third segments. An initial curve segment to the right, a second straight reverse segment, and a third curve segment to the right are shown in FIG. 2).
	Yet Dang do not teach … the work area defined by a geofence and having a headland at a periphery thereof, the headland having a width extending between the geofence and an inner boundary of the headland, the width of the headland being approximately an integer multiple of a width of the implement;
	… the guidance line offset from the inner boundary of the headland by approximately one half the width of the implement.
However, in the same field of endeavor, DIX teaches the guidance line offset from the inner boundary of the headland by approximately one half the width of the implement (DIX: Fig. 4 Element 118 & 120; Para 27 “the first turn starting point 108 is disposed between a center 118 of a first headland swath 120 and the end point 104 of the first main swath 100 of the main region 96”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of path planning for an autonomous vehicle of Dang with the feature of the guidance line offset from the inner boundary of the headland by approximately one half the width of the implement disclosed by DIX. One would be motivated to do so for the benefit of “the efficiency of the agricultural operation may be increased” (DIX: Para 15).
Yet the combination of Dang and DIX do not teach …the work area defined by a geofence and having a headland at a periphery thereof, the headland having a width extending between the geofence and an inner boundary of the headland, the width of the headland being approximately an integer multiple of a width of the implement.
However, in the same field of endeavor, Tomita teaches the work area defined by a geofence and having a headland at a periphery thereof, the headland having a width extending between the geofence and an inner boundary of the headland, the width of the headland being approximately an integer multiple of a width of the implement (Tomita: Fig. 3-4, 7-12; Para 104 “FIG. 7 schematically illustrates the mapping of the mesh line set, which is an example of the travel route element set, onto the area CA to be worked. Using the work width of the harvester 1 as a mesh interval, the mesh route element calculating unit 601 calculates a travel route element set so as to completely cover the area CA to be worked with mesh lines. As described above, the area CA to be worked as an area on the inner side of the outer peripheral area SA, which is formed by making three to four circular passes, at the work width, from the border of the field toward the inside of the fiel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of path planning for an autonomous vehicle of the combination of Dang and DIX with the feature of the work area defined by a geofence and having a headland at a periphery thereof, the headland having a width extending between the geofence and an inner boundary of the headland, the width of the headland being approximately an integer multiple of a width of the implement disclosed by Tomita. One would be motivated to do so for the benefit of “makes it possible to easily change the route to be traveled midway through the work, which achieves highly-flexible travel” (Tomita: Para 16).

	Regarding claim 12, the combination of Dang, DIX, and Tomita teach the system of claim 11, and Dang further teaches a display for displaying the trajectory (Dang: Fig. 1-2; Para 14 “FIG. 1 depicts an example diagram of an electronic map 100 of a field 110. Electronic map 100 may be stored in a guidance system 114 and displayed on a computer screen to a vehicle operator”).

	Regarding claim 13, the combination of Dang, DIX, and Tomita teach The system of claim 11, and Dang further teaches the trajectory includes a plurality of points (Dang: Fig. 2 Element 134A-C), each respective point of the plurality of points characterized by a respective two- dimensional spatial coordinate, a respective yaw angle, and a respective curvature of the vehicle (Dang: Para 20 “guidance system 114 initiates a first K-turn segment 132A turning vehicle 112 to the right at a first steering curvature, steering curvature rate, speed, and distance to a first position 134A”; Para 37 “Guidance system 114 may automatically select different K-turns 130A-130E based on different environmental conditions including the orientation of vehicle 112 and the contour of field 110, number of skipped rows/way-lines 108, limits on the size of headland area 106, and other conditions specific to field applications”;  i.e. the coordinate (position), yaw angle (orientation), and curvature (steering curvature) are required in order to complete the task), and the path planning module is further configured to generate a speed profile for the trajectory, the speed profile including a respective speed for each respective point of the plurality of points (Dang: Para 66 “Operation 205I may calculate the first K-turn segment from the departure posture at the end of the current AB way-line to the start of the second turn segment. The path shape and length are based on the selected K-turn, vehicle speed, maximum steering curvature, and steering curvature rate. Operation 205J calculates the second K-turn segment from the start of the second turn segment to the start of the third K-turn segment. Operation 205K calculates the third K-turn segment from the start of the third turn segment to the start of the next AB way-line”; Para 71 “the guidance system may send a series of turn and speed commands that the vehicle steering controller uses to steer the vehicle”; Para 75 “the guidance system may send steering commands for a forward right curve at the specified speed, maximum steering curvature, and steering curvature rate”).

	Regarding claim 14, the combination of Dang, DIX, and Tomita teach the system of claim 13, and Dang further teaches the path planning module is further configured to output the trajectory and the speed profile to a control system of the vehicle for executing the turn (Dang: Para 20 “guidance system 114 initiates a first K-turn segment 132A turning vehicle 112 to the right at a first steering curvature, steering curvature rate, speed, and distance to a first position 134A”; Para 22 “Guidance system 114 then changes vehicle 112 into a reverse gear and moves vehicle 112 in a reverse direction along a second straight (in this example) K-turn segment 132B. Guidance system 114 stops vehicle 112 after reaching a second position 134B. Guidance system 114 then changes vehicle 112 back into a forward gear and maneuvers vehicle 112 in a forward right turn direction along a third K-turn segment 132C with a second curvature”; Para 71 “the guidance system may send a series of turn and speed commands that the vehicle steering controller uses to steer the vehicle”) .

	Regarding claim 15, the combination of Dang, DIX, and Tomita teach the system of claim 13, and Dang further teaches the vehicle has an implement attached thereto, and the path planning module is further configured to generate an implement profile for the trajectory (Dang: Para 24 “Guidance system 114 may use a higher value of curvature and curvature rate for first two turn segments 132A and 132B and a lower value for third turn segment 132C to more quickly place an implement towed by vehicle 112 back on AB line 108B”; Para 39 “guidance system 114 may select one of K-turns 130A-130E that uses a least amount of space left of a current AB line 108A or the least amount of space right of the current AB line 108A. K-Turn path 130E with first and last straight segments may be better for a parallel field with a trailed implement because it allows for full field coverage without extending outside of the headland area”).

As per claim 16, it recites a system for path planning for a vehicle having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

As per claim 17, it recites a system for path planning for a vehicle having limitations similar to those of claim 6 and therefore is rejected on the same basis. 
	
As per claim 18, it recites a system for path planning for a vehicle having limitations similar to those of claim 7 and therefore is rejected on the same basis. 

As per claim 19, it recites a system for path planning for a vehicle having limitations similar to those of claim 9 and therefore is rejected on the same basis. 

As per claim 20, it recites a system for path planning for a vehicle having limitations similar to those of claim 10 and therefore is rejected on the same basis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668